         Case 1:20-cv-03869-MMB Document 65                     Filed 07/23/21   Page 1 of 1



FORM 3. Notice of Appeal from the United States Court of International Trade                     Form 3
                                                                                               July 2020

          UNITED STATES COURT OF INTERNATIONAL TRADE
Evraz Inc. NA


                                  ,       Plaintiff,


                                 v.                                Case No. 20-03869
United States


                                  ,       Defendant.


                                       NOTICE OF APPEAL

Notice is hereby given that the following party/parties* proposed intervenor
United States Steel Corporation

in the above-named case hereby appeal(s) to the United States Court of Appeals for
the Federal Circuit the final judgment or an order entered in this action on
05/25/2021              .



Date: 07/23/2021                                  Signature:     /s/ Matthew McConkey
                                                  Name:     Matthew McConkey
                                                  Address: Mayer Brown LLP
                                                  1999 K Street N.W.
                                                  Washington, DC 20006

                                                  Phone Number: 202-263-3000
                                                                       MMcConkey@mayerbrown.com
                                                  Email Address:




*See Fed. R. App. P. 3(c) for permissible ways of identifying appellants.
